Citation Nr: 1723056	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  15-03 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as ischemic heart disease, to include as due to tactical herbicide exposure.  

2.  Entitlement to service connection for a respiratory disability, claimed chronic obstructive pulmonary disease (COPD) and emphysema, to include as due to tactical herbicide exposure, or in the alterative, as due to contaminated water exposure at Camp Lejeune, or as due to asbestos exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1960 and August 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction rests with the RO in Cleveland, Ohio.

In March 2016, Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file and reflects the record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  In May 2016, the Veteran submitted additional evidence, consisting of a May 2016 medical letter, in support of his appeal and waived consideration of such by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2016).

The Board has recharacterized the Veteran's service connection claims for COPD and emphysema more broadly to include any respiratory disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  Similarly, Board has recharacterized the Veteran's service connection claim for ischemic heart disease more broadly to include any heart disability.  Id.  Furthermore, as the Veteran, in his December 2011 application, indicated COPD and emphysema were due to in-service exposure to asbestos, and a May 2015 medical letter also discussed his COPD in the context of tactical herbicide exposure, the Board has recharacterized the claim for a respiratory disability to reflect these assertions.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The most probative evidence of record does not establish that the Veteran was exposed to tactical herbicide agents during his active service or that his current heart disability manifested in service, or within one year of separation from service, or that it otherwise relates to service.

2.  The most probative evidence of record does not establish that the Veteran was exposed to tactical herbicide agents or asbestos during his active service or that his current respiratory disabilities, diagnosed COPD and emphysema, manifested in service or are otherwise relate to service, including as due to in-service exposure to contaminated water at Camp Lejeune.  

3.  The Veteran's currently diagnosed COPD and emphysema not among the listed diseases eligible for presumptive service connection for exposure to contaminated water at Camp Lejeune. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a respiratory disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016); 82 Federal Register 4173 (January 13, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran was not provided with examinations with respect the claims decided herein.  However, the Board does not find it necessary to remand for a VA examination and medical nexus opinion for a heart disability or a respiratory disability under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran's heart disability claim turns on whether there was in-service exposure to tactical herbicides.  Similarly, with respect to his claim for a respiratory disability, the Veteran has claimed that his COPD and emphysema are related to in-service contaminated water exposure at Camp Lejeune, to asbestos exposure, or to tactical herbicide exposure.  However, as discussed below, the evidence does not demonstrate in-service exposure to asbestos or tactical herbicides.  With respect to a nexus between a respiratory disability and contaminated water exposure at Camp Lejeune, the only evidence of record indicating an association between such is the Veteran's own contentions.  The Board finds the Veteran's assertions in this regard to be conclusory, generalized lay statements that suggest an etiological nexus between the disability and his active duty service.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Consequently, the Board finds these contentions do not rise to the level of the indication of an association.  38 U.S.C.A. § 5103A (West 2015).  Therefore, the Board finds that a VA examination with respect to the claims decided herein is not warranted.  McLendon, 20 Vet. App. at 83.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, certain chronic diseases, such arteriosclerosis and cardiovascular-renal disease, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, VA law and regulations provide that, if a veteran was exposed to a tactical herbicidal agent during active military, naval, or air service, certain diseases, including respiratory cancers (to include respiratory cancers and ischemic heart disease), shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  See 38 C.F.R. § 3.309 (e).  Section 3.307(d)(6) provides that the term "herbicide agent" (colloquially known as Agent Orange) means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically:  2, 4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(d)(6)(i). 

I.  Heart Disability

The Veteran contends that service connection is warranted for a heart disability.  Specifically, the Veteran has asserted, including in March 2016 testimony, that his heart disability is etiologically related to his active service as due to exposure to tactical herbicides.

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has a diagnosed heart disability.  A September 2008 private medical record provided a final impression of moderate two vessel disease and mildly reduced left ventricular systolic function.  An August 2008 private medical record diagnosed, in part, unstable angina and atherosclerotic cardiovascular heart disease.  An October 2011 private medical record, noted in part, coronary artery disease with no recurrent disease.  A December 2009 private medical record provided an impression that found no evidence of an abdominal aortic aneurysm and mild atherosclerotic vascular disease.  A June 2013 private medical record diagnosed coronary artery disease status and post angioplasty ischemic cardiomyopathy.  A March 2014 private medical record listed active problems which included coronary artery disease, stented coronary artery, and congestive heart failure.  VA treatment records, associated with the record in Virtual VA, also reflect a diagnosis of coronary artery disease.  As the Veteran is acknowledged to have a current heart disability, best characterized as ischemic heart disease, the issue before the Board becomes whether his disability is a result of his active service.

Turning to the second element of service connection, the Veteran asserts that his diagnosis of heart disease is the result of exposure to herbicide agents in Okinawa, Japan.  The record does not reflect, and the Veteran does not contend, that he served in Vietnam, Korea, or Thailand or that he had service in the Air Force or Air Force Reserve under circumstances in which he had regular and repeated contact with C-123 aircraft.  As such, the provisions related to presumptive herbicide exposure and special considerations for claims based on herbicide exposure in Thailand on a factual basis are not for application.  See 38 C.F.R. § 3.307(a)(6)(iii)-(v) and VA Adjudication Procedures Manual, M21-1, IV.ii.1.H.

In his December 2011 application for benefits, the Veteran reported that he was exposed to Agent Orange during the Vietnam War when unloading and loading ammunition from ships and planes en route to the Vietnam mainland and when he worked at ammunition dumps and the Tengan pier on the island of Okinawa.  In his July 2014 notice of disagreement, the Veteran reported, in part, that he served in Okinawa, Japan and was exposed to Agent Orange.  In his February 2015 substantive appeal, the Veteran reported that he physically witnessed Agent Orange being sprayed at Kadena Airbase in Okinawa and at an ammunitions dump in 1964.  

Thereafter, in March 2016 testimony, he stated he was exposed to Agent Orange as he thought weed killer was sprayed around the ammunitions dump.  In March 2016, the Veteran also testified, in part, that he was responsible for loading and unloading ships and the ammunitions at the airports to the troops on Okinawa and that some canisters contained Agent Orange.  He explained his belief that the barrels with the orange strip contained Agent Orange but he also testified that he did not know at the time such contained Agent Orange because they had numerous different barrels with an orange stripe, blue stripe, or green stripe.  He also testified he felt such was stockpiling for Vietnam because at his ammunition dump there were rows and rows of ammunition out in the open just covered with tarps.  He further testified that some of the barrels he believed contained Agent Orange were leaking.  However, he testified he felt his most exposure was because a 50 yard perimeter was sprayed all the way around the ammunitions dump in order to clear it so the guards could see who was approaching.

As a layperson, the Veteran is competent to report that which is capable of his lay observation; however, there is no indication that he has the medical or scientific training or expertise to identify herbicides to which he was reportedly exposed during service.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2011) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are medical in nature); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  In this regard, the Veteran has not reported that he personally sprayed herbicides while he was stationed in Okinawa, Japan, nor has he reported any specific basis to identify the herbicides he believes were sprayed.  

In a May 2016 medical letter, James A. Gottfried, MD, indicated that he had reviewed the Veteran's records and endorsed diagnoses of ishemic heart disease and COPD.  Dr. Gottfried stated that it had been found that the Veteran served in the armed services and did have exposure to Agent Orange and he further noted that according to the records Agent Orange had been associated with ischemic heart disease and COPD.  Dr. Gottfried stated that he could not prove that these two conditions were caused by Agent Orange but if he truly did have exposure to these agents it was more than likely they contributed to his overall condition.  However, Dr. Gottfried's letter is inconsistent in that he initially found the Veteran did have exposure to Agent Orange but then qualified such by stating "if he truly did have exposure to these agents".  In any event, Dr. Gottfried's letter lacks probative value as it is predicated on an inaccurate premise as the record does not establish in-service tactical herbicide exposure.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Moreover, there are some inconsistencies in the Veteran's testimony regarding his alleged in-service herbicide exposure.  For example, in March 2016, the Veteran testified that he did not know at the time (during service in Okinawa) that the barrels with the orange stripe contained Agent Orange; however, if such is accurate, then the Board is unclear as to how he could be certain of their contents decades later.  Such calls into question the credibility of his assertions.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Furthermore, in an attempt to verify the Veteran's claims regarding herbicide exposure, VA submitted an inquiry to Personal Information Exchange System.  In January 2012, a response was received that indicated that there were no records that the Veteran was exposed to herbicides during his service.  Moreover, there is no evidence indicating that tactical herbicide agents, as defined by VA or otherwise, were used, tested, stored, or disposed of in Okinawa, Japan.  In this regard, in August 2013, the AOJ prepared a formal finding of the lack of information required to verify the criteria for presumptive or factual exposure to Agent Orange.  

A layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In this case, the record is negative for any evidence that the Veteran was exposed to herbicides other than his own assertions.  As such, the Board finds the service records are more probative and persuasive than the Veteran's lay assertions.  In short, there is no competent and credible evidence indicating that the Veteran was actually exposed to tactical herbicides, as defined by VA, during his military service and service connection for heart disease as a result of exposure to herbicides is not warranted.  

Turning to other theories of entitlement, the evidence does not show, and the Veteran does not contend, that his heart disability arose during service or that it arose within one year of discharge from service.  The Veteran's service treatment records reveal no diagnoses of a heart disability or symptoms thereof.  In this regard, the Veteran's July 1965 in-service examination, conducted in conjunction with separation from active service, reflected his heart was normal upon clinical examination.  Furthermore, post service treatment records indicate that he was not treated for a heart condition until many years after separation from service.  Specifically, in March 2016 testimony, Veteran testified that he did not have any problems related to ischemic heart disease during service and first sought treatment in 2008.  Thus, the preponderance of the evidence is therefore also against a claim for service connection for a heart disability on a presumptive basis as a chronic disease or on the basis of continuity of symptomatology.  38 C.F.R. § 3.309.

In sum, the Board has reviewed the evidence of record, as well as the pertinent law and regulations, but finds that the preponderance of the evidence is against the Veteran's claim.  Thus, service connection for a heart disability is denied.  In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


II.  Respiratory Disability 

The Veteran contends a respiratory disability, claimed as COPD and emphysema are due to tactical herbicide exposure, or in the alterative, as due to contaminated water exposure at Camp Lejeune or as due to asbestos exposure.  

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has been diagnosed with respiratory disabilities.  An August 2008 private medical record noted the Veteran had a history of a cough but further noted it was related to his history of smoking.  March 2011, April 2011, August 2011 and October 2011 private medical records noted COPD.  A December 2011 private medical record diagnosed moderate COPD and emphysema.  A June 2013 private medical record diagnosed severe COPD.  A March 2014 private medical record listed active problems which included emphysema, and shortness of breath.  VA treatment records, associated with the record in Virtual VA, also reflect a diagnosis of COPD.  As the Veteran is acknowledged to have current respiratory disabilities, best characterized as COPD and emphysema, the issue before the Board becomes whether these disabilities are a result of his active service.

Turning to the second element of service connection, the Veteran asserts that his respiratory disabilities are the result of in-service exposure to tactical herbicides, exposure to asbestos, or exposure to contaminated water at Camp Lejeune.  As discussed above, the Board does not find the Veteran had in-service exposure to tactical herbicides, thus further discussion of this theory of entitlement is not warranted.  

With respect to in-service exposure to asbestos, although the Veteran has not advanced that theory recently, the Board has nevertheless considered it, and finds that service connection is also not warranted on that basis.  In this regard, in his December 2011 application for benefits, the Veteran reported exposure to asbestos aboard the USS General Mann in February 1963 and in July 1964 when being transported to and from Okinawa.  In a January 2012 notice letter, the Veteran was asked to provide additional information regarding his contention that he was exposed to asbestos, in order for VA to develop the claim.  No response was received. 

In regard to an in-service incident or injury, the Veteran is competent to testify as to the facts of his asbestos exposure.  However, in this case, there is insufficient evidence to establish exposure to asbestos based on the information provided.  The Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991).  In this case, the Veteran's primary military occupational specialty was ammunitions technician, which is not the type that would suggest duties where he would be in direct or close contact with disturbed asbestos, nor are any of the military occupational specialties listed in this service records.  Therefore, in-service exposure to asbestos has not been established, and service connection for a respiratory disorder, to include emphysema and COPD on the basis of asbestos exposure is not warranted.

In regard to an in-service incident or injury due to contaminated water exposure at Camp Lejeune, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1957 through December 1987 were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs), including trichloroethylene (TCE), perchloroethylene (PCE), benzine, and vinyl chloride.  See M21-1 III.iii.2.E.7.a; M21-1 IV.ii.2.C.5.j.  Based on analyses of potential exposures at Camp Lejeune and scientific studies involving these chemicals, the National Academy of Sciences National Research Council (NRC) provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants TCE and PCE.  Fourteen diseases were placed into the category of limited/suggestive evidence of an association: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See M21-1 IV.ii.2.C.5.p.

During the pendency of this appeal, effective March 14, 2017, VA amended its adjudication regulations relating to presumptive service connection, adding eight diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  See 82 Federal Register 4173 (January 13, 2017).  This final rule establishes presumptive service connection for Veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases: adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease.  Specifically, the rulemaking amends 38 C.F.R. §§ 3.307 and 3.309.  Id.  

In this regard, the Veteran's service personnel records show that he was stationed at Camp Lejeune during the applicable time period.  Specifically, service personnel records demonstrate service at Camp Lejeune from September 1964 to August 1965.  Thus, the element of an in-service injury due to contaminated water exposure at Camp Lejeune is met.

However, the third element of a service connection claim, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, is not met.  COPD and emphysema are not included as one of the eight presumptive conditions.  Additionally COPD and emphysema are not included as one of the fourteen diseases listed in the category of limited/suggestive evidence of an association with the consumption of water at Camp Lejeune.  There is no objective evidence that the Veteran's COPD and emphysema are due to consumption of water at Camp Lejeune.  In October 2014, the Veteran submitted an August 2014 article from the Agency for Toxic Substances and Disease Registry's (ATSDR) journal titled "Mortality Study of Civilian Employees Exposed to Contaminated Drinking Water at USMC Base Camp Lejeune:  A Retrospective Cohort Study" and internet printout from ATSRD regarding water modeling frequently asked questions.  However, neither of these documents linked COPD and emphysema with the consumption of water at Camp Lejeune.  

Indeed, despite the Veteran's sincere beliefs otherwise, as a layman, the Veteran is simply not competent to attribute his present COPD and emphysema to in-service contaminated water exposure at Camp Lejeune, as this is the type of assessment that requires specialized medical expertise and training.  See Layno, 6 Vet. App. at 469.  (1994).  The etiology of COPD and emphysema is a medically complex question which requires specialized medical expertise, as well as diagnostic testing, not simply lay observation and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  The Veteran simply lacks the competency to draw that type of medical conclusion as the record does not indicate he has the requisite medical training or knowledge.  In short, there is no competent and credible evidence indicating that the Veteran's COPD and emphysema are related to the consumption of water at Camp Lejeune and service connection for a respiratory disability as a result of consumption of water at Camp Lejeune is not warranted.  

Turning to the claim on a nonpresumptive direct incurrence basis, the evidence does not show, and the Veteran does not contend, that a respiratory disability arose during service or is otherwise related to service.  The Veteran's service treatment records reveal no diagnoses of a respiratory disability or symptoms thereof.  In this regard, his July 1965 in-service examination, conducted in conjunction with separation from active service, reflected his lungs and chest were normal upon clinical examination.  Furthermore, post service treatment records indicate that he was not treated for a respiratory condition until many years after separation from service.  Specifically, in March 2016 testimony, Veteran testified that did not recall any problems related the disabilities at issue, including a respiratory disability, during service.  The Veteran's spouse testified that the Veteran sought treatment for a respiratory disability in 2007 or 2008.  Thus, the preponderance of the evidence is therefore also against a claim for service connection for a respiratory disability on a nonpresumptive direct incurrence basis.  

In sum, the Board has reviewed the evidence of record, as well as the pertinent law and regulations, but finds that the preponderance of the evidence is against the Veteran's claim.  Thus, service connection for a respiratory disability is denied.  In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for a respiratory disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


